DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                              PETER SPOREA,
                                 Appellant,

                                    v.

         REGIONS BANK, N.A. d/b/a REGIONS MORTGAGE,
                           Appellee.

                              No. 4D19-1489

                              [May 28, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Sandra Perlman, Judge; L.T. Case No. 14-003212 (04).

  Peter Sporea, Coral Springs, pro se.

  Brian P. Yates and David S. Garbett of Garbett, Allen & Roza, P.A.,
Miami, for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., DAMOORGIAN and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.